DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed May 17, 2022.  Currently, claims 1-18 are pending.  Claim 18 has been withdrawn as drawn to non-elected subject matter. 
	

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-17 in the paper filed  May 17, 2022 is acknowledged.
Applicant argues the method of process of Group I is “basically the same as that of Group II and thus have unity.”  This argument has been reviewed but is not persuasive because Group I is directed to a method and Group II is directed to a panel of makers comprising 10 markers.  Each of these markers on the Illumina 450K chip.   The specification acknowledges that the Illumina Human Methylation 450 platform was used prior to the instant invention (see specification pages 6-7, for example).  Thus, this panel of markers l is taught by the prior art and thus lacks a special technical feature.  
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application is a 371 of PCT/US18/53737, filed October 1, 2018 and claims priority to provisional 62/566,105, filed September 9, 2017.  
Upon review of the claims, atleast Cg00100121, cg03306374, cg00339556, cg14732324 do not appear in provisional.  Thus, these claims are entitled to the filing date of October 1, 2018.  

Drawings
Many of the drawings are illegible.  Figure 3, for example provides  list of cg sites however, these sites are unreadable.  Figure 6 is similarly unreadable.  No new matter may be introduced.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites a machine-based analytical platform.  The specification does not appear to provide any basis for this recitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method or processing a DNA-containing sample …with a machine-based analytical platform”.   
Claim 7 is directed to detecting one or more cancers by processing said DNA-containing sample with a machine-based analytical platform.
Claim 16 is directed to treating one or more cancers by processing said DNA-containing sample with a machine-based analytical platform and generically treating.  

Each of the claims are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “processing said DNA-containing sample with a machine-based analytical platform”) and Claim 7 is directed to  a law of nature/natural phenomenon (i.e. the natural correlation between the methylation levels and cancers).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, each of the claims involves the patent-ineligible concept of an abstract process.  Each claim requires performing the step of “processing said DNA-containing sample with a machine-based analytical platform”.   Neither the specification nor the claims set forth a limiting definition for "processing…with a machine based analytical platform" and the claims do not set forth how “processing” is accomplished. As broadly recited, processing said DNA-containing sample with a machine-based analytical platform step may be accomplished mentally by thinking about a subject’s methylation state or may be mere data manipulation by a computer/analytical platform. Thus, the determining step constitutes an abstract process  idea.
A correlation that preexists in the human is an unpatentable phenomenon.  The association between methylation and cancer is a law of nature states such /natural phenomenon.  If applicant added a "detecting" step which tells users of the process to predict cancer in the sample, this step would amount to no more than an "instruction to apply the natural law".  Detecting is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  A detecting step does not require the process user to do anything in light of the correlation.  A detecting step fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  
The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  
With regard to Claims 12-13, 16-17, the claims require treating however the claim is generally directed to any surgery, chemotherapy, radiation therapy, hormonal therapy, targeted therapy and synthetic lethality.   This list of therapies is not a particular treatment for cancer treatment.  Instead this list of treatments encompasses all applications of the judicial exception.  This recitation of a treatment is not particular and is merely instructions to “apply” the exception in a generic way (see 2106.04(d)(2).  Thus, the administration step is not particular.  
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of processing a DNA sample with a machine-based analytical platform is well understood routine and conventional.  Each of the claimed CpG sites are found on the Illumina 450K beadchip.  This Illumina platform is a machine based analytical platform.  
The claims are set forth at a high level of generality. The “processing” steps are insufficient to make the claims patent eligible.  
The step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the genotype through whatever known processes they wish to use.  For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of processing DNA containing sample to detect a level of at least size preselected DNA methylation biomarkers, does not reasonably provide enablement for detecting any type of cancer using any 6 DNA methylation markers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
Claims 7, 9-15 are drawn to detecting any type of cancer using any 6 DNA methylation markers.  Cancer encompasses any type of cancer including those listed in Claim 8 for example.  
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	The art teaches methods for detecting methylation using arrays and next generation sequencing.  

	Guidance  in the Specification.
	The specification provides no evidence that the broad scope of the claim may be practiced.  
	The specification sets forth very particular CpG sites from the over 450K sites within the genome.  The specification teaches particular CpG sites detect particular cancers.  For example, Figure 3A provides three types of cancers and six different CpG sites associated with these types of cancer.  


    PNG
    media_image1.png
    479
    887
    media_image1.png
    Greyscale


	Figure 3 B provides three different types of cancers and 6 different CpG sites for each of these cancers.  Even more, Figure 5 provides different markers for different cancers.  
	Table 1 illustrates that different cancer types are associated with different numbers of CpG sites (see page 11).  The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to detect any cancer using any 6 methylation biomarkers.  The prior art teaches a commercially available 450K CpG methylation array.  The instant specification teaches using this 450K Illumina chip was well known in the art.  The TCGA database contains DNA methylation data from Illumina Human Methylation 450 platform (page 7, lines 4-5).  Neither the specification nor the art provides guidance which 6 methylation markers on the commercially available array are indicative of cancers or which particular cancers.  It would require further unpredictable and undue experimentation to assess each 6 CpG combination to determine whether they were able to detect one or more cancers.  
	Furthermore, the specification teaches particular combinations of 6 CpG sites are associated with particular tumors.  It is clear that not every 6 CpG sites are indicative of a wide range of cancers or any particular cancers.  Figure 3A, for example specifies CpG sites for individual cancers which are particular to the cancer and not generic to cancers.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claims 7, 9-11, 13-15 are indefinite. It is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of Claim 7 is directed to a method for detecting one or more cancers. However, the claim only provides for processing said DNA-containing sample with a machine-based analytical platform to detect a level of at least six preselected DNA methylation biomarkers. Thus, it is not clear if applicant intends to cover any method for processing said DNA-containing sample with a machine-based analytical platform to detect a level of at least six preselected DNA methylation biomarkers t, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If the claim requires something more, it is unclear what additional active process step the method requires and it appears that the claims are incomplete. The claims fail to provide any active steps that clearly accomplish the goal set for the by the preamble of the claims. 
 Claim 8 is indefinite over the recitation “said plurality of different cancer types” because the recitation lacks proper antecedent basis.  Claim 1, from which Claim 8 depends, does not recite a plurality of different cancers.  Correction is required. 
Claims 12-13, 16 are indefinite over the recitation “(including….therapy).  It is unclear whether what is listed in the parentheses is required for the claim or whether the recitation is optional.  Claim 17 is similarly indefinite.  Clarification is required. 
Claim 12 is further indefinite over the recitation “treating a diagnosed cancer” because Claim 1 does not provide for diagnosing any cancer.  Claim 1 does not recite any cancer detection or diagnosis.  Thus, treating a diagnosed cancer lacks proper antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2016/0210403, July 2016). 
Zhang-1 teaches a method for determining cancer status.  Example 4 is directed to Pan-Cancer methylation markers in diagnosis and prognosis of common cancer (page 38, col. 1).  Zhang teaches validating 8000 cancer markers in cell-free tumor DNA in the plasma and urine (limitations of Claim 6)(para 404). Zhang-1 teaches using a machine based platform to analyze the data (para 407). Zhang-1 teaches hierarchal clustering of the samples provided high specificity and sensitivity (para 408).  Zhang-1 concludes that the results demonstrate the robust nature of these methylation patterns in identifying the presence of malignancy as well as its site of origin (para 408).  
With regard to Claims 2-3, each of these CpG sites is on the Illumina 450K BeadChip as acknowledged in the specification.  Zhang-1 teaches using the 450K methylation array (para 406).  Thus, each of these methylation markers was processed and analyzed.  
With respect to Claims 4, 10, Zhang teaches using quantitative real-time PCR, digital droplet PCR and next gen DNA sequencing (see para 445). 
With respect to Claims 5, 11, Zhang teaches bisulfite treating prior to processing to analysis (para 429). 
With respect to Claims 6, 9, Zhang teaches using cell free DNA (para 404, 501). 
With respect to Claim 12-13, 16 Zhang teaches treating and monitoring treatment (see para 5, 57).   


Claim(s) 1-8, 10-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GSM1465025 (September 10, 2014).
GSM1465025 teaches a method of processing a human colorectal cancer cell line  for whole genome bisulfite sequencing (WGBS).  GSM1465025 teaches the nucleic acid was processed to be cell free before performing WGBS.  GSM1465025 teaches bisulfite treating adapter-ligation mixes before running on the Hi-Seq 2000 platform.  
Whole genome bisulfite sequencing would cover the entire genome and thus would comprise the claimed methylation markers in Claims 2-3, and 14-15.  

Claim(s) 1, 4-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2016/115530, July 21, 2016). 
Zhang teaches a method for determining cancer status using platforms for determining a cancer type in an individual.  Zhang teaches processing DNA samples with a machine-based analytical platform to detect methylation biomarkers (see para 5, 9, 11, for example). 
With respect to Claims 4, 10, Zhang teaches using quantitative real-time PCR, digital droplet PCR and next gen DNA sequencing (see para 36). 
With respect to Claims 5, 11, Zhang teaches bisulfite treating prior to processing to analysis (para 8, 175, 178). 
With respect to Claims 6, 9, Zhang teaches using cell free DNA (para 15). 
With respect to Claim 12-13, 16 Zhang teaches treating cancer with surgery (see para 109, 360).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-9, 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9-11, 14-17, 19-23, 26-29, 31, 33 of copending Application No. 17/619,116 (reference application) in view of Illumina 450K BeadCHip.   Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Although the conflicting claims are not identical, they are not patentable distinct from each other.  Claims 1, 4-7, 9-11, 14-17, 19-23, 26-29, 31, 33 of copending Application No. 17/619,116 are directed to methods of quantifying and analyzing the methylation of a plurality of genetic loci in cfDNA.  Claims 9-10 are directed to 5-10 and 8-10 biomarkers, which encompasses at least 6.  Claim 11 is further directed to treating and Claim 23 is directed to detecting cancers.  
	The claims of ‘116 do not specifically teach a machine-based analytical platform.  
However, the Illumina 450K beadChip platform was well understood routine and conventional in the art to detect methylation biomarkers.  The ‘116 Application in fact uses the 450K platform.  
	Therefore, it would have been prima facie obvious to have used the 450K Illumina platform to analyze methylation markers as taught by ‘1156.  

	
Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 22, 2022